ASSURED PHARMACY, INC. 2595 Dallas Parkway, Suite 206 Frisco, Texas 75034 (972) 668-7394 October 29, 2012 United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 4628 Washington, DC 20549 Attn: Bryan J. Pitko Re: Assured Pharmacy, Inc. Amendment No.2 to Registration Statement on Form S-1 Filed October 10, 2012 File No. 333-181361 Dear Mr. Pitko: We have reviewed your October 24, 2012 comment letter (the “Comment Letter”) regarding Amendment No. 2 to registration statement on form S-1 (the “S-1”) of Assured Pharmacy, Inc. (the “Registrant”) filed on October 10, 2012.On behalf of the Registrant, we submit this response letter along with Amendment No.3 to the S-1.The S-1 has been revised in conformity with your comments. For your convenience, we have provided our responses below in a question and answer format. Your original comment is provided below, followed by our response in bold text. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 27 1. Please correct the dates shown in the headings for the first two columns related to the last to [sic] fiscal years in your table of statement of income data. In response to the Staff's comment, the Company has made the corrections requested. Six months ending June 30, 2012 compared to the six months ending June 30, 2011, page 28 2. We note your disclosure that REMS programs for Actiq and Fentora require pharmacies to enroll in the program in order to prescribe these medications. We also note that you appear to have deleted your prior disclosure that, as of March 31, 2012, your five pharmacies have completed enrollment in the REMS program. Please revise you disclosure to confirm whether or not each of your pharmacies remain enrolled in the REMS program. United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 4628 Attn: Bryan J. Pitko October 29, 2012 Page 2 In response to the Staff's comment, the Company has revised our disclosure to confirm that our five pharmacies have completed enrollment in the REMS program and remained enrolled in the REMS program as of June 30, 2012. Liquidity and Capital Resources, page 33 3. You state that you anticipate that your financing efforts will result in sufficient funds to finance operations beyond the next twelve months. Please explain your basis for this assertion given that based on disclosures on page 3 and elsewhere it appears that you are in technical default under your TPG debt agreement because you were unable to pay the $10,000 monthly installment due on September 15, 2012. In this regard, you appear to be uncertain about your ability to pay these obligations and indicate a need to attempt to restructure and extend the payment terms, which itself is uncertain, if you cannot pay the monthly installments on time. In response to the Staff's comment, the Company has revised our disclosure to reflect the uncertainty regarding our ability to obtain additional financing. Consolidated Balance Sheet, page F-2 4. Please explain why your revolving credit facility and other notes and debt changed from a current classification at December 31, 2011 to a long term classification at June 30, 2012.In this regard, it appear that the $300,000 due under your revolver was due on June 30, 2012 and that the modification of your TPG note payable requires a total of $120,000 to be paid in monthly installments before June 30, 2013. In your response, please also explain how the amounts in the table on page F-21 relate to the corresponding amounts on your consolidated balance sheet and separately provide us a listing of each debt facility that lists the current and long-term portions of each and reconciles to the totals you present in your filing. In response to the Staff’s question, the classification of our revolving credit facility and other notes and debt changed from a current classification at December 31, 2011 to long term classification at June 30, 2012 due to modifications and extension of our maturity dates.The revolving credit facility maturity date was extended from June 30, 2012 to June 30, 2014 on June 22, 2012.The Company has revised our disclosure in Note 4 of the Consolidated Financial Statements to include the modification and extension of our revolving credit facility agreement. United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 4628 Attn: Bryan J. Pitko October 29, 2012 Page 3 The table on page F-21 is a summary of unsecured convertible debentures which summarizes the classification of the principal component and the total unamortized discount.The resulting total of the Related Party and Unrelated party columns correspond to the respective sum of the current and non-current line convertible debenture line items on our consolidated balance sheets.The tables below illustrate how the amounts in the table on page F-21 relate to the corresponding amounts on our consolidated balance sheet: Unsecured convertible debentures table December 31, 2011 June 30, 2012 (unaudited) Related Party Unrelated Total Related Party Unrelated Total Current $ $ $ $
